IN THE COURT OF APPEALS OF IOWA

                                      No. 21-1513
                                 Filed March 30, 2022


IN THE INTEREST OF T.T. and D.J.,
Minor Children,

T.T., Father,
       Appellant,

K.T., Mother,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Polk County, Kimberly Ayotte,

District Associate Judge.



          A mother and father separately appeal following the termination of the

mother’s parental rights. AFFIRMED ON BOTH APPEALS.



          Karen A. Taylor of Taylor Law Offices, P.C., Des Moines, for appellant

father.

          Devin M. Davis, Des Moines, for appellant mother.

          Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

          Shireen L. Carter of Shireen Carter Law Office, PLC, Norwalk, attorney and

guardian ad litem for minor children.



          Considered by May, P.J., and Schumacher and Badding, JJ.
                                          2


MAY, Presiding Judge.

       A mother appeals the termination of her parental rights to her children, T.T.

and D.J.1   She challenges the statutory grounds authorizing termination and

whether termination is in the best interests of the children. We affirm.

       We review termination proceedings de novo. In re Z.P., 948 N.W.2d 518,

522 (Iowa 2020). “We will uphold an order terminating parental rights where there

is clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868

N.W.2d 425, 431 (Iowa Ct. App. 2015) (internal citations omitted).

       We generally use a three-step analysis to review the termination of a

parent’s rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We must determine:

(1) whether grounds for termination have been established, (2) whether

termination is in the children’s best interests, and (3) whether we should exercise

any of the permissive exceptions to termination. Id. at 472–73. “However, if a

parent does not challenge a step in our analysis, we need not address it.” In re

J.P., No. 19-1633, 2020 WL 110425, at *1 (Iowa Ct. App. Jan. 9, 2020).

       The mother challenges the statutory grounds authorizing termination. The

juvenile court found the statutory grounds under Iowa Code section 232.116(1)(e)

and (f) (2021) satisfied with respect to D.J., and section 232.116(1)(e) and (h)


1 The juvenile court also terminated D.J.’s father’s parental rights, and he does not
appeal. The juvenile court did not terminate T.T.’s father’s parental rights, and the
goal for T.T.’s father remained reunification. However, T.T.’s father filed a petition
on appeal arguing that the mother’s parental rights over T.T. should not have been
terminated. The father does not have standing to argue on the mother’s behalf.
See In re K.R., 737 N.W.2d 321, 323 (Iowa Ct. App. 2007).
                                         3


satisfied with respect to T.T. Where, as here, the juvenile court terminates under

multiple statutory grounds, we may affirm on any ground satisfied. In re J.D.,

No. 21-0391, 2021 WL 3379037, at *1 (Iowa Ct. App. Aug. 4, 2021). With respect

to D.J., we choose to address paragraph (f), which authorizes termination when:

              (1) The child is four years of age or older.
              (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve months of the last eighteen
       months, or for the last twelve consecutive months and any trial period
       at home has been less than thirty days.
              (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.

Iowa Code § 232.116(1)(f).       With respect to T.T., we choose to address

paragraph (h), which authorizes termination when:

               (1) The child is three years of age or younger.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.

Id. § 232.116(1)(h).

       On appeal, the mother limits her challenges to the fourth element of both

paragraphs, whether the children could be returned to the mother’s home. See id.

§ 232.116(1)(f)(4), (h)(4). This element is satisfied when the State establishes the

children cannot be safely returned to the parent at the time of the termination

hearing. In re T.W., No. 20-0145, 2020 WL 1881115, at *2–3 (Iowa Ct. App.

Apr. 15, 2020).
                                          4


       In our de novo review, we agree with the juvenile court that the children

could not be safely returned to the mother. This family originally came to the

attention of the Iowa Department of Human Services (DHS) when the mother was

arrested for a probation violation. The mother consented to temporary removal

because D.J. had no one to care for him.2 D.J. was later returned to the mother’s

care under the condition that the mother live with the maternal grandmother. But

not long after, DHS was unable to contact the mother to conduct home visits or

schedule drug screens. Because of the mother’s non-cooperation, both D.J. and

T.T. were removed and later adjudicated in need of assistance.3

       Since removal, the mother has left her substance-abuse issues unresolved.

During the course of this case, the mother tested positive for marijuana, cocaine,

and methamphetamine at various points. On other occasions, the mother missed

tests, which we presume would have been positive. See In re R.A., No. 21-0746,

2021 WL 4891011, at *1 (Iowa Ct. App. Oct. 20, 2021) (collecting cases). The

mother has denied using anything other than marijuana. And she has failed to

complete a substance-abuse treatment program.               The mother attempted

outpatient treatment, but she was unsuccessfully discharged after just three

sessions. And after that, the mother left the state for several months without

notifying DHS or any of her caseworkers.

       Like the juvenile court, we are concerned by the mother’s unresolved

substance-abuse issues, her failure to adequately address her mental-health



2 Relevant to this case, the mother violated her probation by failing to complete a
substance abuse evaluation or a mental health evaluation for a prior charge.
3 T.T. originally came to DHS’s attention for testing positive for marijuana at birth.
                                         5


needs, and her “unwillingness to honestly engage with services” offered to her.

Returning the children would subject them to the same risks that led to removal in

the first place. The State has proven the children could not be returned to the

mother.

      Next, we turn to whether termination is in the best interests of the children.4

See Iowa Code § 232.116(2). We conclude termination is the best path forward

for these children. During the pendency of this case, the mother’s progress toward

reunification has come in fits and starts. At times, the mother has shown some

efforts toward sobriety. Yet she has been unable to make a sustained effort. And

she disappears from the state for months at a time.           Plus, her continued

relationship with T.T.’s father is legitimate cause for concern. Recorded jail calls

reveal that—during the course of this action—the mother and T.T.’s father made

plans to thwart DHS drug screens by using other people’s urine, bleach, and other

options.

      Meanwhile, D.J. and T.T. continue to grow older. “It is well-settled law that

we cannot deprive a child of permanency after the State has proved a ground for

termination under section 232.116(1) by hoping someday a parent will learn to be




4 In this portion of her petition on appeal, the mother makes passing reference to
the permissive exceptions to termination in Iowa Code section 232.116(3). She
also alludes to the bond between the mother and children but does not point to
specific record evidence to support this claim. “[P]assing reference to an issue,
unsupported by authority or argument, is insufficient to raise the issue on appeal.”
State v. Louwrens, 792 N.W.2d 649, 650 n.1 (Iowa 2010). To the extent this issue
has been properly identified, we decline to apply a permissive exception to
termination here. As explained, we believe termination is in the children’s best
interests.
                                          6

a parent and be able to provide a stable home for the child.” In re P.L., 778 N.W.2d

33, 41 (Iowa 2010) (quoting Iowa Code § 232.116(2)).

       T.T. and D.J. need and deserve permanency, stability, and safety.

Termination offers their best opportunity to achieve those goals. And like the

juvenile court, we conclude termination is in their best interests. See In re D.W.,

791 N.W.2d 703, 709 (Iowa 2010) (“[O]ur consideration must center on whether

the child will be disadvantaged by termination, and whether the disadvantage

overcomes [the parent]’s inability to provide for [the child]’s developing needs.”).

       AFFIRMED ON BOTH APPEALS.